DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,3-20 of copending Application No. 17137122 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because present invention and copending application discloses  A battery pack, comprising a battery module, a box assembly and a first adhesive member; the box assembly having an accommodating cavity, the battery module being positioned in the accommodating cavity of the box assembly; the battery module comprising first batteries arranged sequentially in a horizontal direction; the first battery comprising an electrode assembly and a case, and the electrode assembly being received in the case; the electrode assembly comprising a first electrode plate, a second electrode plate and a separator provided between the first electrode plate and the second electrode plate; the electrode assembly being a winding structure and in a flat shape, and the electrode assembly comprising two flat surfaces, the two flat surfaces facing each other in a vertical direction; or, the electrode assembly being a stacking structure, the first electrode plate, the separator and the second electrode plate being stacked in the vertical direction; the box assembly having a connection portion, and the connection portion being positioned at a side of the battery module in the vertical direction; an outer surface of the case comprising a first surface, and the first surface being connected with the connection portion via the first adhesive member; an area A of the first surface and an elastic modulus B of the first adhesive member satisfying a relationship: 0.02cm2/Mpa≤A/B≤9cm2/MPa.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. 	Claims 1,5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Yang et al. (EP3264492) in view of Naritomi et al. (US20140065472).
As to claim 1, Yang et al. discloses a battery pack, comprising a battery module,
a box assembly and a first adhesive member (figure 6 number 20,10,30); the box
assembly having an accommodating cavity, the battery module being positioned in the accommodating cavity of the box assembly; the battery module comprising first batteries arranged sequentially in a horizontal direction; the first battery comprising an electrode assembly and a case, and the electrode assembly being received in the case; the electrode assembly comprising a first electrode plate, a second electrode plate and a separator provided between the first electrode plate and the second electrode plate; the electrode assembly being a winding structure and in a flat shape, and the electrode assembly comprising two flat surfaces, the two flat surfaces facing each other in a vertical direction; or, the electrode assembly being a stacking structure, the first electrode plate, the separator and the second electrode plate being stacked in the vertical direction(figure 1,2,6 and paragraph 0020); the box assembly having a connection portion, and the connection portion (figure 6 number lOd) being positioned at a side of the battery module in the vertical direction; an outer surface of the case comprising a first surface, and the first surface being connected with the connection portion via the first adhesive member (Figure 7).
Naritomi et al. teaches an area A of the first surface and an elastic modulus B of the first adhesive member satisfying a relationship: 0.02cm2/MPa
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Yang et al. with an area A of the first surface and an elastic modulus B of the first adhesive member satisfying a relationship: 0.02cm2/MPa
As to claim 5,7 Yang et al. discloses the thickness of the resin layer to be lOOum to 5mm (paragraph 0032).
Naritomi et al. teaches wherein the elastic modulus B of the first adhesive member is 20-30Mpa (paragraph 0014) for the purpose of providing high gas sealing properties (paragraph 0014 and abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Yang et al. with wherein the elastic modulus B of the first adhesive member and a thickness C of the first adhesive member satisfy a relationship:2MPa • cm
As to claim 6, Yang et al. discloses wherein the thickness C of the first adhesive member is 0.05cm-0.5cm (paragraph 0032).
As to claim 8, Yang et al. discloses wherein the first adhesive member is an adhesive, and the adhesive is one or more selected from a group consisting of epoxy resin, polyurethane and acrylic resin (paragraph 0050).
As to claim 9, Yang et al. discloses wherein the first adhesive member is an adhesive, and the adhesive is one or more selected from a group consisting of epoxy resin, polyurethane and acrylic resin (paragraph 0050).
As to claim 10, Yang et al. discloses wherein a dimension of the battery module in the horizontal direction is larger than a dimension of the battery module in the vertical direction (figure 1 number 10).
As to claim 11, Yang et al. disclose wherein a contacting area between the first adhesive member and the first surface is defined as Si, a total area of the outer surface of the case is defined as S2, a value of S1/S2 is larger than 6% (paragraph 0029).
As to claim 12, Yang et al. discloses wherein the outer surface of the case further comprises a second surface and two third surfaces, the first surface and the second surface face each other in the vertical direction, and the two third surfaces face each other in the horizontal direction; both of the area of the first surface and an area of the second surface are larger than an area of the third surface (figure 1 number 10).
As to claim 13, Yang et al. discloses wherein the battery module further comprises second batteries arranged sequentially in the horizontal direction, the second battery and the first battery are stacked in the vertical direction, and the second battery is positioned at a side of the first battery close to the second surface; the battery pack further comprises a second adhesive member, and the second adhesive member connects the second surface and the second battery (figure 1,2,7 number 20,30).
As to claim 14, Yang et al. discloses wherein the case comprises an insulation layer and a base, the insulation layer is positioned at an outer side of the base and contacted with the first adhesive member (figure 8 number 40).

As to claim 15, Yang et al. discloses wherein the box assembly comprises an upper box cover and a lower box body, the upper box cover and the lower box body are connected (figure 1); the connection portion is a bottom wall of the lower box body, the first adhesive member is provided to the bottom wall of the lower box body, and the first surface is connected with the bottom wall of the lower box body via the first adhesive member; or, the connection portion is atop wall of the upper box cover, the first adhesive member is provided to the top wall of the upper box cover, and the first surface is connected with the top wall of the upper box cover via the first adhesive member (figure 7).
As to claim 16, Yang et al. discloses wherein the box assembly comprises an upper box cover, a lower box body and a fixing plate, the upper box cover and the lower box body are connected, the connection portion is the fixing plate; the fixing plate is positioned at an upper side of the battery module in the vertical direction and connected with the upper box cover, the first adhesive member is provided on the fixing plate, and the first surface is connected with the fixing plate via the first adhesive member; or, the fixing plate is positioned at a lower side of the battery module in the vertical direction and connected with the lower box body, the first adhesive member is provided on the fixing plate, and the first surface is connected with the fixing plate via the first adhesive member (figure 7 number l0d).
As to claim 17, Yang etal. discloses a vehicle, comprising a vehicle body and a battery pack, the battery pack being positioned to the vehicle body (paragraph 0004); the battery pack, comprising a battery module, a box assembly and a first adhesive member (figure 6 number 20,10,30); the box assembly having an accommodating cavity, the battery module being positioned in the accommodating cavity of the box assembly; the battery module comprising first batteries arranged sequentially in a horizontal direction; the first battery comprising an electrode assembly and a case, and the electrode assembly being received in the case; the electrode assembly comprising a first electrode plate, a second electrode plate and a separator provided between the first electrode plate and the second electrode plate; the electrode assembly being a winding structure and in a flat shape, and the electrode assembly comprising two flat surfaces, the two flat surfaces facing each other in a vertical direction; or, the electrode assembly being a stacking structure, the first electrode plate, the separator and the second electrode plate being stacked in the vertical direction (figure 1,2,6 and paragraph 0020); the box assembly having a connection portion, and the connection portion (figure 6 number l0d) being positioned at a side of the battery module in the vertical direction; an outer surface of the case comprising a first surface, and the first surface being connected with the connection portion via the first adhesive member (Figure 7).
Naritomi et al. teaches an area A of the first surface and an elastic modulus B of the first adhesive member satisfying a relationship: 0.02cm2/MPa
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Yang et al. with an area A of the first surface and an elastic modulus B of the first adhesive member satisfying a relationship: 0.02cm2/MPa
As to claim 18, Yang et al. discloses wherein the box assembly comprises an upper box cover and a lower box body, the upper box cover and the lower box body are connected; the connection portion is a bottom wall of the lower box body, the first adhesive member is provided to the bottom wall of the lower box body, and the first surface is connected with the bottom wall of the lower box body via the first adhesive member; or, the connection portion is atop wall of the upper box cover, the first adhesive member is provided to the top wall of the upper box cover, and the first
surface is connected with the top wall of the upper box cover via the first adhesive member (figure 7 number l0d).
As to claim 19, Yang et al. discloses wherein the box assembly comprises an upper box cover, a lower box body and a fixing plate, the upper box cover and the lower box body are connected, the connection portion is the fixing plate; the fixing plate is positioned at an upper side of the battery module in the vertical direction and connected with the upper box cover, the first adhesive member is provided on the fixing plate, and the first surface is connected with the fixing plate via the first adhesive member; or, the fixing plate is positioned at a lower side of the battery module in the vertical direction and connected with the lower box body, the first adhesive member is provided on the fixing plate, and the first surface is connected with the fixing plate via the first adhesive member (figure 7 number lOd).
As to claim 20, Yang et al. discloses wherein the battery pack is adapted to provide power for the apparatus (paragraph 0004).

Allowable Subject Matter

Claim 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fail to teach or suggest wherein the area A of the first surface and the elastic modulus B of the first adhesive member satisfy a relationship: 0.06cm2/MPa
teaches for the purpose of ensuring the connecting strength between the battery and the box assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/Primary Examiner, Art Unit 1724